DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action. 
In summary, claims 86, 87, 92-97 and 99-113 are pending and under consideration. Claims 105-113 are new claims.
Specification
The substitute specification filed July 9, 2019 has been entered because it does conform to 37 CFR 1.125(b) and (c).
Claim Objections
The objection of claims 86, 92, 96, 97 and 99 because of the fthe terms “R1a to R5a”, “R6a to R9a” and “R1a to R9a” is withdrawn.
Claim 95 is objected to because of the following informalities: the phrase “the hydrocarbon group” should be replaced with “each hydrocarbon group” in said claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The rejection of claims 86, 87 and 92-97 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the variable R12a is withdrawn.
The rejection of claims 86, 87 and 92-97 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase “absolute value of the gradient of a straight line connected between an absorption peak and a peak end of an absorption spectrum at the longer wavelength side” is withdrawn.
The rejection of claims 92-96 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the limitation "the hydrocarbon" is withdrawn.
claims 92-96 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the limitation the term “(meth)acryloyl group” is withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 86, 87, 92-97 and 99-113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 86, 92, 97, 99, 107 and 112, the phrase, “a high refractive index” is vague and indefinite. The specification does not provide any further guidance to discriminate between a high and low refractive index. The Examiner is not aware of a standard list, which shows what is considered a high or low refractive index.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The rejection of claims 86, 87, 92, 94-96 and 99-104 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Winter et al. (WO 92/14718, used for rejection citations) is withdrawn.  
claims 86, 87, 92-97 and 99-104 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shishino et al. (WO 2016174788, US equivalent US 20180134872 used for translation and citations), is withdrawn.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 99 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Geigy et al. (GB 991205). 
The reference teaches a method of imparting ultraviolet absorbency and/or a high refractive index to a matrix, comprising combining the matrix, polyester resin, with an additive represented by the following species, which are embraced by claim 99:

    PNG
    media_image1.png
    233
    645
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    193
    665
    media_image2.png
    Greyscale
, 
.   	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 86, 87 and 102-106 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winter et al. (WO 92/14718, used for rejection citations). See also WO 92/14717.
 comprising combining a transparent thermoplastic resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by the compounds of formula (I):

    PNG
    media_image3.png
    127
    326
    media_image3.png
    Greyscale
. The three compounds cited below are embraced by formula (I). 
The reference teaches a method of imparting ultraviolet absorbency and/or a high refractive index to a matrix, comprising combining a transparent resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by claims 86, 87 and 102-106: 

    PNG
    media_image4.png
    178
    587
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    52
    574
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    153
    361
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    57
    540
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    151
    339
    media_image8.png
    Greyscale
, see Example 3-13, page 33, in the table Examples 3-5. These are just several examples which are embraced by the present claims; the reference teaches more species. 
These compounds when added to a transparent matrix impart an ultraviolet absorbency and/or a high refractive index to a matrix due to their physical properties, see page 40, 42 and 43. The reference teaches a steel panel test containing clearcoats which are stabilized by 3% of the compounds (UV absorbers), e.g. Example 3 on page 42. The cited compounds are combined with a transparent matrix, but the working example does not teach a transparent thermoplastic resin matrix. However, on page 14 of the ‘718 disclosure, the preferable resins (polymers) are provided:

    PNG
    media_image9.png
    164
    763
    media_image9.png
    Greyscale
. 
For example, polycarbonate, polyesters, polystyrene, polyimides, polysulfones, among others, are a thermoplastic resin matrix. Thus, the ‘718 publication teaches these matrixes (or polymers) as alternatively useable. 
Although the refractive index in the ‘718 reference is not taught, the refractive index is a physical property and is inherent based on the components in the mixture. 
	Therefore, one of ordinary skill in the art would combine a UV absorber with a transparent thermoplastic resin matrix to impart ultraviolet absorbency and/or a high refractive index to a matrix because the ‘718 publication teaches said substituted benzotriazole compounds in a transparent matrix and the equivalency of said matrixes. Thus, said claims are rendered obvious over Winter et al.  

Claims 92-96 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winter et al. (WO 92/14718, used for rejection citations). See also WO 92/14717.
The present application claims a method of imparting ultraviolet absorbency and/or a high refractive index to a matrix, comprising combining a transparent resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by the compounds of formula (I):

    PNG
    media_image3.png
    127
    326
    media_image3.png
    Greyscale
, 
wherein R1a= OH, R2a= t-butyl, R3a= H, R4a= t-butyl, R5a= H, R6a= H, R7a= H, R8a= S-n-octenyl ((CH2)6CH=CH2), R9a= H.
The reference teaches a method of imparting ultraviolet absorbency and/or a high refractive index to a matrix, comprising combining a transparent resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by claims 92-96: 

    PNG
    media_image10.png
    184
    321
    media_image10.png
    Greyscale
, wherein R1a= OH, R2a= t-butyl, R3a= H, R4a= t-butyl, R5a= H, R6a= H, R7a= H, R8a= S-n-octyl, R9a= H.

    PNG
    media_image11.png
    434
    596
    media_image11.png
    Greyscale
, see page 33. 
The difference between the presently claimed compounds and the compounds cited in the reference is at R8a= S-n-octenyl ((CH2)6CH=CH2) versus n-octyl. The genus in the ‘718 publication teaches alkyl of 1 to 20 carbon atoms and alkenyl of 3 to 18 carbon atoms are alternatively useable, see page 6, the definition of R3. Thus, the compounds are considered equivalent. 
These compounds when added to a transparent matrix impart an ultraviolet absorbency and/or a high refractive index due to their physical properties, see page 40, 42 and 43. The reference teaches a steel panel test containing clearcoats which are 
Although the refractive index in the ‘718 reference is not taught, the refractive index is a physical property and is inherent based on the components in the mixture. Accordingly, a benzotriazole and matrix, which are embraced by the claims, will meet this burden.    
Therefore, one of ordinary skill in the art would combine a UV absorber with R8a= as an alkyl or alkenyl, and a transparent resin matrix to impart ultraviolet absorbency and/or a high refractive index to a matrix because the ‘718 publication teaches said substituted benzotriazole compounds in a transparent matrix.
Thus, said claims are rendered obvious over Winter et al.  

Claim 97 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winter et al. (WO 92/14718, used for rejection citations). See also WO 92/14717.
The present application claims a method of imparting ultraviolet absorbency and/or a high refractive index to a matrix, comprising combining a transparent resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by the compounds of formula (I): 

    PNG
    media_image3.png
    127
    326
    media_image3.png
    Greyscale
, wherein R1a= OH, R2a= t-butyl, R3a= H, R4a= t-butyl, R5a= H, R6a= H, R7a= H, R8a= S-cyclohexyl, R9a= H.
comprising combining a transparent resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by claim 97: 

    PNG
    media_image10.png
    184
    321
    media_image10.png
    Greyscale
, wherein R1a= OH, R2a= t-butyl, R3a= H, R4a= t-butyl, R5a= H, R6a= H, R7a= H, R8a= S-phenyl, R9a= H.

    PNG
    media_image11.png
    434
    596
    media_image11.png
    Greyscale
, see page 33. 
The difference between the presently claimed compounds and the compounds cited in the reference is at R8a= S-cyclohexyl versus S-phenyl. The genus in the ‘718 publication teaches cycloalkyl of 5 to 12 carbon atoms and aryl of 6 to 10 carbon atoms are alternatively useable, see page 6, the definition of R3 in the reference. Thus, the compounds are considered equivalent. 

Although the refractive index in the ‘718 reference is not taught, the refractive index is a physical property and is inherent based on the components in the mixture. Accordingly, a benzotriazole and matrix, which are embraced by the claims, will meet this burden.    
	Therefore, one of ordinary skill in the art would combine a UV absorber with a transparent resin matrix to impart ultraviolet absorbency and/or a high refractive index to a matrix because the ‘718 publication teaches said substituted benzotriazole compounds, wherein R8a= S-cyclohexyl or S-phenyl are alternatively useable, in a transparent matrix. Thus, said claims are rendered obvious over Winter et al.  

Claim 107-110 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winter et al. (WO 92/14718, used for rejection citations) in view of Kagel et al. (WO 01/77717). See also WO 92/14717.
The present application claims a method of imparting ultraviolet absorbency and/or a high refractive index to a matrix, comprising combining a transparent thermosetting resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by the compounds of formula (I):

    PNG
    media_image3.png
    127
    326
    media_image3.png
    Greyscale
, wherein R1a= OH, R2a= t-butyl, R3a= H, R4a= t-butyl, R5a= H, R6a= H, R7a= H, R8a= S-phenyl, R9a= H.
The reference teaches a method of imparting ultraviolet absorbency and/or a high refractive index to a matrix, comprising combining a transparent thermosetting resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by claims 107-110: 

    PNG
    media_image10.png
    184
    321
    media_image10.png
    Greyscale
, wherein R1a= OH, R2a= t-butyl, R3a= H, R4a= t-butyl, R5a= H, R6a= H, R7a= H, R8a= S-phenyl, R9a= H.

    PNG
    media_image11.png
    434
    596
    media_image11.png
    Greyscale
, 

These compounds when added to a transparent thermosetting matrix impart an ultraviolet absorbency and/or a high refractive index to a matrix due to their physical properties, see page 40, 42 and 43. The reference teaches a steel panel test containing clearcoats which are stabilized by 3% of the compounds (UV absorbers), e.g. Example 3 on page 42. The cited compounds are combined with a transparent thermosetting acrylic melamine matrix. However, on page 14 of the ‘718 disclosure, the preferable resins (polymers) are provided:

    PNG
    media_image9.png
    164
    763
    media_image9.png
    Greyscale
. For example, polyurethanes, epoxy resin, aromatic polyester, among others, are a thermosetting resin matrix. Thus, the ‘718 publication teaches these matrixes (or polymers) as alternatively useable. The ‘718 reference does not disclose episulfide resin. 
Kagel et al. teach episulfide resins used in a plastic spectacle lens with a high refractive index with a UV absorber, see the abstract. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Thus, it would be obvious to one of ordinary skill in the art to substitute the episulfide resin as the matrix because Kagel teaches the episulfide resin and a UV absorber in a plastic spectacle lens with a high refractive index. 

	Therefore, one of ordinary skill in the art would combine a UV absorber with a transparent thermosetting resin matrix, e.g. episulfide, to impart ultraviolet absorbency and/or a high refractive index to a matrix because the ‘718 publication teaches said substituted benzotriazole compounds as UV absorbers in a transparent thermosetting matrix and Kagel teaches episulfide resins as a matrix. Thus, said claims are rendered obvious over Winter et al. and Kagel et al.   


Claim 112-113 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winter et al. (WO 92/14718, used for rejection citations). See also WO 92/14717.
The present application claims a method of imparting ultraviolet absorbency and/or a high refractive index to a matrix, comprising combining a transparent resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by the compounds of formula (I): 

    PNG
    media_image3.png
    127
    326
    media_image3.png
    Greyscale
, wherein R1a= OH, R2a= t-butyl, R3a= H, R4a= t-butyl, R5a= H, R6a= H, R7a= H, R8a= S-phenyl-methyl, R9a= H.
comprising combining a transparent resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by claims 112-113: 

    PNG
    media_image10.png
    184
    321
    media_image10.png
    Greyscale
, wherein R1a= OH, R2a= t-butyl, R3a= H, R4a= t-butyl, R5a= H, R6a= H, R7a= H, R8a= S-phenyl, R9a= H.


    PNG
    media_image11.png
    434
    596
    media_image11.png
    Greyscale
, see page 33. 
The difference between the presently claimed compounds and the compounds cited in the reference is at R8a= phenyl-methyl versus phenyl. The genus in the ‘718 publication teaches aryl of 6 to 10 carbon atoms optionally substituted by one or two alkyl of 1 to 4 carbons atoms, see page 6, the definition of R3. Moreover, since a methyl In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
These compounds when added to a transparent matrix impart an ultraviolet absorbency and/or a high refractive index due to their physical properties, see page 40, 42 and 43. The reference teaches a steel panel test containing clearcoats which are stabilized by 3% of the compounds (UV absorbers), e.g. Example 3 on page 42. The cited compounds are combined with a transparent matrix. 
Although the refractive index in the ‘718 reference is not taught, the refractive index is a physical property and is inherent based on the components in the mixture. Accordingly, a benzotriazole and matrix, which are embraced by the claims, will meet this burden.    
Therefore, one of ordinary skill in the art would combine a UV absorber with a transparent resin matrix to impart ultraviolet absorbency and/or a high refractive index to a matrix because the ‘718 publication teaches said substituted benzotriazole compounds in a transparent matrix. Thus, said claims are rendered obvious over Winter et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624